 

S, DISTRICT COURT
N DISTRICT-WI
cKs ASTER Peo

COMPLAINT
: (for non-prisoner filers without £baBy/MA8) |b P I: 03-

COURT
UNITED STATES DISTRICT ELRR ET
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))
—

2
"2800 Wonetiel Ave:
Kacins Wo Sot

Case Number: .

(to be supplied by Clerk of Court)

(Full name of defendant(s))
Bagg 2. Wasa Ae
Mordiso W)| 53701

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of \ay, scams and resides at
(State)
2200 Loroine sie, Rocine al Say}
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant viv Stems Dept- Ot Cafecthoans

(Name)

Complaint - 1
Case 2:20-cv-00407-WED Filed 03/16/20 Page 1of5 Document 1

 
 

 

is (if a person or private corporation) a citizen of \al | oc Qasr
(State, if known)
and (if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Racine Yoalnfil Correctional Bacdity Ist Albect St. Rodine,tal
(Employer’s name ahd address, if known) ©2344.

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

TMs Tao 8. \iags, ou Danner bean <ofiggyment

APO Ne

On March 13, Wise ime
Ok Cometans and LYxyrWed o4¢ the Racing

Uy Wh \ ( ocr-ects oy vA\ { ACL Lida i Docwe yyw
J ES,

2onpicyemnas Tore earn siasected toy
hatre smert OA Ouguer 12,2019 “TE Ls Cemasel

—

e uch! . WwW
AlSn Gemed ment Com pen Sahan Bonos Cspond
May 1, do\". Ts cadiscrimi nested Qad.N St the

heSes ot. Coe , cate ,Sul Ord mAratakan os Im

Case 2:20-cv-00407-WED Fflecnplaia6/20 Page 2 of 5 Document 1

 

 

 

 
 

QO 4Y- wear ald —Avvican- Denon Female,
Tn wWidahoan of -bne Rae OiscCiminahan 1D

Glos ment Key of 1Ote7 , AS Amenched HAc\odi Og

ecko Hld) and Tittle Vil of dbo Civil Rights

Pek of {Alot including Secor Tok Co), A'8O
Foir fmGaymont wi siete, Ll-dl.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cv-00407-WED Ffemplei620 Page 30f5 Document 1
 

 

C. JURISDICTION

I am suing for a violation of federal law under 28 U.S.C. § 1331.

OR

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

 

 

D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

xMs “Iho Tags see¥s damages La-
Pus se genna WoivisbicAon and Medical isses

cxsa ling Scary diy achons of Loort Oioce | workas.
PSO TT ont jo Sdomas. com pinsatkion ok de

Wen , Cuoerd yo Cecived and aM yaa POE AS y

Gn aphans ceisstated.

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cv-00407-WED Fiempbins+do Page 40f5 Document 1
 

E. JURY DEMAND

I want a jury to hear my case.

 

 

 

 

k|- YES -NO

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this | Ly day of Mase 20 2D.

Respectfully Submitted,

Signature of Plaintiff |

(02) 270-8242
Plaintiffs Telephone Number

FnciPs ES oy
ADO Larias Ave
Rocine Ld s34o4

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

 

 

 

X | IDO request that I be allowed to file this complaint without paying the filing fee.
" _Thave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

 

 

 

 

 

 

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Case 2:20-cv-00407-WED Fifeanplaii64B0 Page 5of5 Document 1

 
